Title: To James Madison from George W. Erving, 24 March 1803 (Abstract)
From: Erving, George W.
To: Madison, James


24 March 1803, London. Assumes JM is anxious “at this very critical & important moment” to receive all possible information and opinions on the question of war between Great Britain and France. “The general apprehension here, & the vigorous preparations which are going on, would lead one to suppose that the British government Either considered war as inevitable, or were determined upon it; but the financial state of this country, the State of the Ministry, the sacrifices which they have made to obtain, the indignation which they have submitted to & the aggressions which they have permitted to preserve peace, all encourage the persuasion that a war will not take place: the policy of France too is on every ground so manifestly in favor of peace, & there can be so little hope Entertained of her finding herself at the conclusion of another war in the same commanding situation which she at present occupies, that it is hardly to be supposed that the impetuosity or blind ambition of Buonoparte shoud urge him on to a war if any means are left of avoiding one.… Some pretend to beleive that the projected Expedition to N. Orleans makes a part of the question; but the State of Malta & the Expeditions for the E. Indies form of themselves sufficient grounds of misunderstanding.… It is hardly Probable that the Existing difficulties will be very speedily adjusted; & in any event we may be sure of profiting by the state of their affairs, which afford us the best prospect of a ready & successful termination to the negotiations of Governor Monroe.” Orders sent to retain the Cape of Good Hope were countermanded after Andréossy’s arrival. “Therefore news may be soon Expected of its being in possession of the Dutch.… As to Malta, if the Emperor of Russia preserves his faith, the English must necessarily give it up; & the probability is that the French have secured Alexander by the bribe of Malta itself. The movements of this Country do not seem to have called forth as much brusquerie from Buonoparte as might have been Expected; there is to be sure in the papers a pretended conversatio⟨n⟩ between him & Lord Whitworth in which the Consul betrays some warmth; but this is differently related, & after all there may not have been much in it: Besides there is a little secret history belonging to Lord Whitworth which might induce Buonoparte to treat him with some degree of hauteur in the presence of the Russian Envoy; Lord W. formerly kept the sister of the murderer of Paul; & about the time of that Event 30,000£ appears to have been charged for secret service!! … The kings message does not appear to have Excited a very strong sensation in France, & nothing can be collected as to its Effect on them; They either despise the threats of this country, or feel secure in the continuance of peace.”
Has not yet heard of Monroe’s arrival, but letters received from France on 23 Mar. mention that Livingston was received at the last consular levee “with the most marked distinction,” and “orders have certainly been issued to suspend the departure of the Louisiania Expedition from Holland which was before stated to be on the point of sailing.”
 

   
   RC (MHi: Erving Papers). 5 pp. Marked “Private.”



   
   See Livingston to JM, 18 Mar. 1803, and n. 3.



   
   During the latter part of Whitworth’s term as British ambassador to Russia, his mistress was Olga Alexandrovna Zherebtsova, whose brother, Prince Platon Alexandrovich Zubov, was one of the conspirators in the murder of Paul I on 24 Mar. 1801. Whitworth was rumored to have disbursed a large sum of money immediately before his departure from St. Petersburg in June 1800. These two circumstances, together with the peace overtures made by Alexander I toward Great Britain after his father’s assassination, were sources of much speculation both at the time and since as to the extent of Whitworth’s involvement in the conspiracy (James J. Kenney, Jr., “Lord Whitworth and the Conspiracy against Tsar Paul I: The New Evidence of the Kent Archive,” Slavic Review, 36 [1977]: 205–19).


